Title: Enclosure: Joseph Coppinger’s Plan for a Brewing Company, [ca. 6 April 1815]
From: Coppinger, Joseph
To: 


            ca. 6 Apr. 1815
            Brewing Company
            At a time that companies of every description are establishing in almost every section of the Union, I would beg leave to recommend, one that seems to have been overlooked, and that too perhaps not the least important I mean a Brewing Company to be established in Washington principally with a view to improve the quality of American Malt liquors, and at the same time give every Possible encouragement to the extension of the Brewing trade, as an object of great National importance intimately connected with the health and Morals of our population. And as such worthy the attention of every true Patriot and friend to his Country. The Capital optional, say from 25 to 100000 Dollars to be subscribed for in such sums as may be thought most convenient the scale to be exactly Proportioned to the Capital and one half only to be allowed to the purchass of ground permanent buildings utensils &c—the remaining half to be employed in the active Capital of the Company. The establishment to be made in Washington or its immediate neighbourhood prefar preferably to any other situation, as affording every member of both houses of Congress an easy opportunity of inspecting the works obtaining Plans &c—And thereby induce and enable them To encourage similar establishments on a smaller scale in their own districts. The company to be incorporated by the general Government on the express condition of not applying to their own use or Account more than 20 ⅌r Ct of the annual Profit accruing on their Capital for a certain number of years as may be agreed on. the surplus profit to form an accumulating fund to enable the company to give premiums to the best brewer and the best Malster to be found in a given section of every state in the Union who may Produce the best Malt and the best beer within that district or section, which should be satisfactorily ascertained to the Company who may further advantageously publish every Six or twelve months one Vm of Reports: giving an account of the new establishments formed in the Brewing line intimations of which could easily be procured, through the agency of the Several  members of Congress, whose cooperation and assistance might be reasonably counted on for so laudable a Purpose: in the same Vm should be given the most useful processes for making every Kind of Malt liquor as well as Malt itself which Instructions would have A general circulation and a consequent happy effect in improving the quality of Malt liquors generally. foreign improvements may occasionally be added, as they could without difficulty be easily procured by the Companies committee of correspondance. By some it may be thought hard that the Company shou’d not divide their full Profites for a certain number  of years. But when it is recollected that this small sacrifice is made to promote a great National good it most certainly follows that every liberal and well minded Stock holder will have no objection to it: The more as it is acknowledged that 20 ⅌r Ct is a handsome profit in any trade, and aught to satisfy any reasonable Man, when we see the holders of Bank Stock satisfied with an Interest of 9 ⅌r Ct and that arrissing on a Capital which has been bought in 40 ⅌r Ct above par which is exactly the case of many of the New York Bank Stock holders at this Day. However to Plan is one thing, to execute another, it only remains for me to leave it in your hands praying you to give it that attention you think it deserves—And If it is not too great a favor will thank you for your opinion of its merites and probable success should it in your estimation appear to have any. here I must acknowledge I am apt to be too sanguine in wishing to see accomplished what I conceive to be a Publick good the more when no individual loss need be apprehended to arrise—
          